Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2003

Winters v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1246




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Winters v. Comm Social Security" (2003). 2003 Decisions. Paper 136.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/136


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                      No. 03-1246
                                     ____________

        LINDA M. WINTERS, O/B/O GERALD M. MEINERT, (DECEASED)

                                            Appellant

                                            v.

                              JO ANNE B. BARNHART,
                            Commissioner of Social Security
                                   ____________

                      Appeal from the United States District Court
                       For the Western District of Pennsylvania
                                 D.C. No. 01-cv-01432
                      District Judge: Honorable Donald E. Ziegler
                                     ____________

             Submitted Under Third Circuit LAR 34.1(a) October 22, 2003

               Before: ALITO, FUENTES, and ROSENN, Circuit Judges

                               (Filed: November 5, 2003)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

ROSENN, Circuit Judge.

       Linda Winters, on behalf of plaintiff, Gerald M . Meinert, now deceased, appeals

from a decision of the Commissioner denying the plaintiff’s motion for summary

judgment and affirming the final decision of the Commissioner. The plaintiff originally
filed a claim for disability insurance benefits (DIB) in February 1997 due to uncontrolled

diabetes mellitus, peripheral neuritis, and hypertension. He amended his petition to

include depression. Having exhausted all of the administrative relief available to him,

including a hearing before an Administrative Law Judge (ALJ), plaintiff filed suit in the

United States District Court for the Western District of Pennsylvania pursuant to 42

U.S.C. § 405(g) seeking judicial review of the Commissioner’s final decision. We affirm.

                                             I.

       Because the facts are well known to the parties, we will not review the evidence

presented to the ALJ and the Commissioner. During the appellate proceedings, the

plaintiff, who has not engaged in substantial gainful activity since 1995, died of heart

disease. He was fifty-seven years old with a college education at the time of the hearing

before the ALJ.

       The District Court carefully reviewed the medical evidence in its written opinion.

It also reviewed the progress notes maintained at the treating medical center in connection

with the plaintiff’s care and treatment. The District Court also reviewed the five step

valuation process set forth in the regulations, 20 C.F.R. § 416.920, to determine whether

the ALJ followed it in determining whether the claimant was entitled to benefits. The

first two steps involved a determination whether the claimant is able to perform

“substantial gainful activity” and whether he suffers from a severe medical impairment or

combination of impairments. In the third step, the claimant’s impairment is compared to



                                             2
a list of impairments deemed severe enough to preclude any gainful work. If the

claimant’s impairment matches or equals one of the listed impairments, he or she

qualifies for benefits without further inquiry. If the impairment is not equivalent to a

listing, the fourth step is to determine whether the claimant, despite his severe

impairment, has the “residual functional capacity” to perform his past relevant work. The

regulations define “residual functional capacity” as “what [a claimant] . . . can still do

despite [his] . . . limitations.” 20 C.F.R. § 404.1545(a); 20 C.F.R. § 416.945(a). If the

claimant is unable to perform his past work, the fifth step is to determine whether the

claimant can perform other work in the national economy, given his residual functional

capacity, age, education, and work experience. The claimant bears the burden of proving

his disability in the first four steps and the Commissioner bears the burden of proof in the

fifth step.

        The District Court found that the ALJ applied the five-step process and that the

plaintiff met the disability insured status requirement of the Act, and that he has not

engaged in substantial gainful employment since December 31, 1995, the alleged onset of

his disability. The ALJ also found that the plaintiff suffered from medically determinable

severe impairments, including insulin dependent diabetes mellitus, hypertension, and back

and joint pain. However, he found that Meinert did not have an impairment or

combination of impairments which met or medically equaled, any listed impairment as set

forth in the Appendix I, Subpart P, Regulation #4. The District Court noted that the ALJ



                                              3
found that none of the plaintiff’s impairments, individually or in combination, however,

were severe enough to qualify him as “presumptively disabled” under the Regulations.

Although the ALJ found the plaintiff could not return to his past relevant work as a heavy

laborer, he did have the residual functional capacity (RFC) to perform, at best, medium

work. Considering the plaintiff’s vocational profile and using as a framework, Rule

203.14 of the Medical-Vocational Guidelines, the District Court agreed with the ALJ

findings that the plaintiff was not disabled, notwithstanding his non-exertional

impairments, that the impairments did not significantly erode the plaintiff’s occupational

base for a significant number of unskilled medium jobs, as identified in the grid. The

ALJ therefore concluded that the plaintiff was not disabled and the District Court found

no error.

                                              II.

        On appeal to this court, the plaintiff challenges the District Court’s and the ALJ’s

decisions on several grounds. The plaintiff argued in the District Court that the ALJ

disregarded evidence of his affliction with carotid artery disease, as well as bilateral

carpal tunnel syndrome. The plaintiff also claimed in the District Court that the ALJ

mischaracterized substantial evidence regarding the plaintiff’s vocational limitations

which, he contended, directly affected the outcome of the case. Third, the plaintiff

argued that the ALJ failed to properly consider his depression as a significant impairment

in combination with the other impairments. Finally, the plaintiff contended that the ALJ



                                              4
failed to give his treating physicians’ opinions substantial weight.

        The District Court concluded that although the ALJ did not specifically address

the carotid artery disease in his decision, it noted that the plaintiff failed to highlight this

diagnosis in his pre-hearing memorandum. Further, the District Court concluded that the

plaintiff’s affliction with these conditions, either alone or in combination with his other

alleged impairments, had no effect on the ALJ’s conclusion regarding his sequential

analysis of the impairments under the regulations. The District Court was also of the

mind that whether the ALJ specifically addressed these impairments is of no import here

because no petition ever stated that these conditions would have any effect on his RFC.

The District Court also dismissed plaintiff’s argument that the ALJ characterized the

plaintiff’s past relevant work as heavy, unskilled labor, while plaintiff himself described

himself described it as medium level. Assuming for the sake of argument that the ALJ

mischaracterized plaintiff’s previous work as heavy and unskilled, the District Court

concluded that the ALJ still assessed the plaintiff’s RFC at “medium at best.” By making

this conclusion, the District Court noted that the ALJ found that plaintiff was still capable

of medium, or at least light or sedentary work. Plaintiff pointed to no evidence to support

his contention that he was unable to perform medium, light, or sedentary work.

        As for the plaintiff’s claim of depression as a significant impairment in

combination with the other impairments, the District Court agreed with the ALJ’s finding

that plaintiff’s mild depression did not constitute a “severe” impairment and did not



                                                5
significantly limit his ability to perform work related activities.

        Finally, the court dismissed plaintiff’s claim that the ALJ failed to give sufficient

weight to the treating physician’s opinions. The court recognized that a treating

physician’s opinion is entitled to significant weight. These opinions, however, are not

binding on an ALJ and may be rejected if unsupported by objective evidence or

outweighed by other evidence in the record. The District Court concluded that the ALJ

properly considered and evaluated all the relevant medical evidence of record in finding

that the plaintiff retained the RFC for medium work. The ALJ specifically noted that

none of the plaintiff’s treating physicians’ opinions were inconsistent with this

assessment as the treating physicians never expressed any opinions on whether plaintiff’s

impairments precluded work activity.

        The District Court was of the opinion that the ALJ gave the treating physicians’

diagnoses sufficient consideration and concluded that substantial evidence supports the

ALJ’s finding that the plaintiff was not disabled.

        We perceive no error on the part of the ALJ or the District Court. The judgment

of the District Court is affirmed. Each side to bear its own costs.




                                               6
TO THE CLERK:

Please file the foregoing opinion.




                                         /s/ Max Rosenn, Circuit Judge




                                     7